DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                     KEVIN TERRELL THOMAS,
                            Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D19-2547

                            [July 14, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Charles A. Schwab, Judge; L.T. Case No.
562016CF000966A.

   Carey Haughwout, Public Defender, and Claire Victoria Madill,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Kevin Terrell Thomas appeals the circuit court’s convictions and
sentences for first degree murder and felon in possession of a firearm.
He raises multiple issues on appeal, and we affirm all but one without
discussion.

    Thomas argues the State did not file its notice of intent to seek
enhanced penalties within a sufficient time before sentencing. The State
agrees and concedes that Thomas is entitled to resentencing on the
felon-in-possession count.

   We accept the State’s concession and reverse and remand for
resentencing on the felon-in-possession count. On remand, the State is
entitled to seek a habitual felony offender sentence.

  Affirmed in part, reversed in part, and remanded.
MAY, GERBER and KUNTZ, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2